Citation Nr: 1715076	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected convulsive disorder.

2.  Entitlement to service connection for hemochromatosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from October 1963 to October 1965, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in February 2015.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has a current bilateral knee disability for service connection purposes.  

2.  The probative, competent evidence is against a finding that the Veteran's hemochromatosis is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to service connection for hemochromatosis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2009.  To the extent that the Veteran claims his knee disability is due to falls as a result of his service-connected convulsive disorder it is clear that he has actual knowledge as to how to substantiate such a claim.  In any event, that claim is being denied based on a lack of a current disability which is an element explained to the Veteran in the 2009 notice letter.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Veteran was scheduled for a VA examination for his knee disability in April 2015 but he failed to report and did not provide an explanation.  Given that the RO attempted to schedule a VA examination, the Board finds that VA has fulfilled its duty to assist as it pertains to the knee disability.  

The Board notes that there has been no VA examination conducted for the purpose of determining entitlement to service connection for hemochromatosis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors include (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain disease manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a VA examination to determine whether the Veteran's hemochromatosis is the result of his military service is not necessary to decide the claim.  Although the Veteran has been diagnosed with hemochromatosis, there is no corroborating evidence required to suggest that there was a link between hemochromatosis and active duty service.  The Veteran has not asserted that he was treated for hemochromatosis during active duty service, and it was not noted in the treatment records or on the separation examination.   In fact, the treatment notes show the first diagnosis thirty years after separation from service.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's current disability or suggest that this disability is otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted for hemochromatosis.  McLendon, 20 Vet. App. at 83.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, as discussed the RO scheduled the Veteran for a VA examination but the Veteran did not attend or provide reason for his failure to attend.  Moreover, in April 2015 the RO sent the Veteran a release form to complete to gather more medical evidence, but the form was not completed.   The Board notes that the duty to assist is a two-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral knee disability 

The Veteran asserts that he has a bilateral knee disability that is related to active duty service.  When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of a bilateral knee disability.  The only evidence of a knee disability is from 1964, when the Veteran had complaints of left knee pain.  He was given a bandage and was restricted to light duty for one day, but there was no further treatment for this disability.  Post service treatment records are negative for any complaints of knee pain or a diagnosis of a knee condition.  The Veteran has asserted that he has had knee surgery, but this is not verified in the available treatment records other than the Veteran's report of such when giving his medical history.  As noted, the RO attempted to solicit more evidence from the Veteran's private treatment providers and from his employer, but the Veteran did not provide the necessary information to substantiate his claim.  Additionally, the Veteran was scheduled for a VA examination to determine whether there was any current diagnosis of a knee disability and if so, its etiology, but the Veteran did not attend the VA examination.  

Overall, the Board notes that there are no physical examination findings confirming a definitive diagnosis of a current knee disability.  Moreover, there is no evidence that the Veteran had objective symptoms that might have led to a knee disability diagnosis, other than his own vague complaints.  The Board has considered the Veteran's statements that he has a knee disability, but the lack of physical examination findings or any other available evidence counterbalance these statements.  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a bilateral knee disability.

To the extent that the Veteran has contended that he has a bilateral knee disability, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report any pain or weakness, the diagnosis of a bilateral knee disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a bilateral knee disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a bilateral knee disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Hemochromatosis

As it pertains to a current disability, the Veteran was diagnosed with hereditary hemochromatosis in October 2005.  Therefore, the Board finds that there is a current disability for service connection purposes and that the first element of service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records from the periods of active duty service show no evidence of symptoms of, or treatment for hemochromatosis.  As noted, the Veteran has not asserted that he was treated for this disability during active duty service, and there was no indication of this in the service treatment records.  The Board notes that much of his treatment in service related to his convulsive disorder.  The Veteran had a psychological examination in 1973, eight years after separation from service, and at the time the Veteran did not report having hemochromatosis or any difficulties with his iron levels.  The record shows that his hemochromatosis was not diagnosed until 1993, approximately 30 years after discharge from active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.  

There is no evidence that the Veteran manifested any symptoms of hemochromatosis during service, and his service treatment records do not reflect any symptoms.  While the Veteran believes that his hemochromatosis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of hemochromatosis is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of this disability is not competent medical evidence.  The Board finds the evidence (or lack thereof) in the service treatment records to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hemochromatosis.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for hemochromatosis is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


